               Case 20-01350-RAM       Doc 30       Filed 04/16/21   Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                   Miami Division
                                 www.flsb.uscourts.gov


   In re:                                               Case No. 20-15954-RAM
                                                        Chapter 13
   PHUONG MIMI NGUYEN,

            Debtor.
                                                /

                                                        Adv. Case No. 20-01350-RAM
 MELANIE ADAMS, individually and on behalf of
 her minor daughter, TAYLOR ADAMS,
          Plaintiff,
   vs.

 PHUONG MIMI NGUYEN,

            Defendant.
                                                    /



                             DEFENDANT’S WITNESS LIST

       Defendant, PHUONG MIMI NGUYEN, by and through undersigned counsel, files

her Witness and Exhibit List pursuant to the Court’s Order Setting Trial and Pretrial

Deadlines [DE 25] and states as follows:

                                       WITNESSES

PHUONG MIMI NGUYEN
c/o Ricardo Rodriguez, Esquire

Phuong Mimi Nguyen testimony would negate, oppose and/or contradict the allegations
in the complaint.

Alejandro Farinas


New Concept CT Corp.
             Case 20-01350-RAM        Doc 30     Filed 04/16/21   Page 2 of 2




Impeachment and Rebuttal Witnesses.

All those witnesses listed in Plaintiff’s Initial Disclosure and amended Disclosures.

                                           ###

 CERTIFICATE PURSUANT TO LOCAL                Rodriguez Law, P.L.
          RULE 9011-4(B)                      Counsel for the Debtor
                                              900 West 49 Street, Suite 505
 I HEREBY CERTIFY that I am admitted to Hialeah, FL 33012
 the Bar of the United States District Court Telephone: 305-262-8226
 for the Southern District of Florida and I   Facsimile: 305-262-8229
 am in compliance with the additional
 qualifications to practice in this Court set /s/ Ricardo A Rodriguez
 forth in Local Rule 2090-1(A).               Ricardo A Rodriguez, Esq., FBN 0496901
